Action by plaintiff to recover damages for an injury to his leg, resulting in its amputation above the knee. Appeal by plaintiff from an order denying his motion to set aside, as inadequate and as contrary to the law and the facts, a verdict for $3,000 rendered in his favor. Order reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within five days from the entry of the order hereon defendant stipulate that the verdict be increased to $7,500 and that judgment be entered thereon, with costs. If defendant so stipulate, the order, as modified, is unanimously affirmed, without costs. In view of the extent of plaintiff's injuries we are of opinion that the amount awarded by the jury was clearly inadequate. Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.